Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 2-8 and 13-15 are pending and the subject of this FINAL Office Action.  

Priority
	The claims receive a priority date of 05/18/2011 because the priority document filed on that day (13/300,235) is the first priority document to provide written description support of multiplex sequencing library preparation using 2-round barcoding with nested amplification.  


New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-8 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over CHUU (US 2015/0218631), in view of MAY (US 2014/0227691), both as evidenced by Primer-Blast, available at https://www.ncbi.nlm.nih.gov/tools/primer-blast/primerinfo.html, accessed 05/23/20222, Ye et al, Primer-BLAST: a tool to design target-specific primers for polymerase chain reaction, BMC Bioinformatics. 2012 Jun 18;13:134. doi: 10.1186/1471-2105-13-134 and Rozen et al., Primer3 on the WWW for General Users and for Biologist Programmers, in Methods in Molecular Biology, vol. 132: Bioinformatics Methods and Protocols, 2000, in further view of PINTER (US 2004/0209299).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to apply the nested preamplification of mutation hot spots of CHUU to familiar cancer mutation hotspots and SNPs in ctDNA as suggested by MAY with a reasonable expectation of success.  
As to claim 1, MAY teaches the method of claim 1 as explained before.
As to claim 2, MAY teaches (a) extracting cell-free DNA from the biological sample, wherein the extracted cell-free DNA comprises DNA from cancer cells (Abstract, paras. 0003, 0018, 0022, 0076, 0082, 0106, 0136, 0203, 0217, 0223); (b) producing a fraction of the DNA extracted in (a) by performing targeted multiplex amplification on the cell-free DNA extracted in (a) to amplify at least 50 different target loci in one reaction volume, followed by a nested PCR amplification in a single reaction (paras. 0040, 0044, 0046-47, 0078, 0084-85, 0090-0114, 0119-0123); (c) analyzing the fraction of the DNA produced in (b) by performing high-throughput sequencing on the amplified DNA to obtain sequence reads and determining the sequence of the target loci based on the sequence reads (paras. 0017, 0111, 0174-78, 0188, 0195, 0204, claim 7).  Summing up MAY, it teaches enriching cell-free DNA using selective tagging in nested preamplification reactions before library preparation with barcodes for sequencing.
As to 50 or more target loci of claim 2, MAY discusses a “plurality of target nucleic acids” (e.g. para. 0120); “analyze a plurality of target sequences on the chromosome of interest” and “illustrative embodiments, 100, . . . 1000 or more target and/or internal control sequences on a chromosome of interest are analyzed” (para. 0074); and “multiplex[ing] several targets” (paras. 0098, 0109).  	
CHUU explicitly states to use hundreds of primer pairs “in amplification reactions, e.g., a PCR technique described above, to selectively enrich sequences” para. 0067).  The “PCR technique described above” is a multiplex reaction (para. 0056, for example).  CHUU states throughout that thousands of target loci can be amplified using hundreds of primers (paras. 0004, 0009, 0017, 0062, 0065, 0067, 0070).  In fact, the multiplex sequencing library preparation of CHUU Figure 26 was regularly used for multiplexing thousands of targets at a time.  MAY discusses “highly multiplexed” reactions (see e.g. para. 0109), including “In various embodiments, up to 2, 3, 4, 5, 6, 7, 8, 9, 10, 50, 100, 500, 1000, 5000, 10000 or more amplification reactions are carried out in each individual reaction chamber” (para. 0199; emphasis added).  
Paragraph 0044 specifically states that “The nucleotide tag can encode an item of information about the target nucleotide sequence, such the identity of the target nucleotide sequence” (i.e. molecular barcode).
As to claim 2, MAY teaches SNPs (paras. 0065, 0107, 0111, 0140, 0202).
As to claims 3-7, MAY teaches enriching circulating DNA using nested preamplification with target-specific forward and/or reverse primers in which each primer targets one of the target loci, wherein the 3' end of each of the forward and/or reverse primers is designed to hybridize to a region of DNA upstream from the target site of the locus and separated from the target site by 1-60 bases (para. 0108, for example).  MAY also teaches to use the routine, commercially available Primer3 software, which is built to avoid primer-dimers (para. 0143; Ye, pg. 1 (“A general requirement is that primers should have similar melting temperatures (Tm) and a balanced G/C content, but should avoid self-complementarity and hair-pin structure.”); Rozen, pg. 365 (“In selecting oligos for primers or hybridization probes, Primer3 can consider many factors. These include oligo melting temperature, length, GC content, 3′ stability, estimated secondary structure, the likelihood of annealing to or amplifying undesirable sequences (for example interspersed repeats), the likelihood of primer–dimer formation between two copies of the same primer, and the accuracy of the source sequence. In the design of primer pairs Primer3 can consider product size and melting temperature, the likelihood of primer–dimer formation between the two primers in the pair, the difference between primer melting temperatures, and primer location relative to particular regions of interest or to be avoided.”)).
Claim 8 states a result of the steps performed in claim 3; thus, this fails to distinguish from the method of claim 3 as taught in MAY.  None of the steps in claims 2-3 are distinguishable from MAY.  Stated differently, MAY teaches the same method, thus it yields the same results.
As to claim 13, MAY teaches sample is a blood, plasma, serum, or urine sample (para. 0136, for example).
As to claim 14, MAY teaches hemi-nested/semi-nested PCR, fully nested PCR and “one-sided” nested PCR (paras. 0090-0104, 0119-0123).
As to claim 15, stating that reads map to a target is only claiming a result or characteristic that flows from the claimed technique; thus, this fails to distinguish over MAY.  In other words, MAY teaches the same steps as claim 2, thus MAY teaches a method that yields the result of claim 15.
MAY also teaches determining whether the target loci comprise one or more mutations associated with cancer (Abstract, paras. 0003, 0018, 0022, 0076, 0082, 0106, 0136, 0203, 0217, 0223).
CHUU also teaches enriching cfDNA using multiplexed nested preamplification of mutation hot spots in cfDNA (Abstract, paras. 0003-09, Examples 1-2, Figs. 1-2), followed by barcoding and sequencing primer attachment, pooling and sequencing (Fig. 26).  Figures 2 (enrichment) and 26 (adding barcodes and sequencing primer for sequencing) are presented below:

    PNG
    media_image1.png
    463
    785
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    1016
    media_image2.png
    Greyscale

Neither MAY nor CHUU explicitly teach primer concentration 1-50nM in nested reaction.
CHUU does not explicitly teach wherein the extracted cell-free DNA comprises DNA from cancer cells.  
	However, MAY teaches that “[i]n certain embodiments the nucleic acids are derived from a biological sample from a mammal (e.g., a human or non-human mammal) having, suspected of having, or at risk for a cancer. In certain embodiments, the short nucleic acid fragments comprise tumor or metastatic cell DNA, and the long nucleic acids comprise normal DNA” (para. 0106; see also Abstract, paras. 0003, 0018, 0022, 0076, 0082, 0203, 0217, 0223, claim 9).  Thus, ctDNA was a known type of cfDNA, which a skilled artisan would have been motivated to detect in order to detect cancer.
	MAY also teaches the elements of claims 3-9 and 13-15 as explained above.
	CHUU further teaches to use PRIMER-BLAST to design multiplexed primers (Fig. 11, para. 0070).  PRIMER-BLAST uses Primer3 platform (Primer-Blast (“Primer-BLAST was developed at NCBI to help users make primers that are specific
 to intended PCR target.  It uses Primer3 to design PCR primers and then uses 
BLAST and global alignment algorithm to screen primers against user-selected database in order to avoid primer pairs (all combinations including forward-reverse primer pair, forward-forward as well as reverse-reverse pairs) that can cause non-specific amplifications. To cite Primer-BLAST or look for more details, please consult our publication: Ye J, Coulouris G, Zaretskaya I, Cutcutache I, Rozen S, Madden T (2012). Primer-BLAST: A tool to design target-specific primers for polymerase chain reaction. BMC Bioinformatics. 13:134”)), which is designed to avoid primer-dimers (Ye, pg. 1 (“A general requirement is that primers should have similar melting temperatures (Tm) and a balanced G/C content, but should avoid self-complementarity and hair-pin structure.”); Rozen, pg. 365 (“In selecting oligos for primers or hybridization probes, Primer3 can consider many factors. These include oligo melting temperature, length, GC content, 3′ stability, estimated secondary structure, the likelihood of annealing to or amplifying undesirable sequences (for example interspersed repeats), the likelihood of primer–dimer formation between two copies of the same primer, and the accuracy of the source sequence. In the design of primer pairs Primer3 can consider product size and melting temperature, the likelihood of primer–dimer formation between the two primers in the pair, the difference between primer melting temperatures, and primer location relative to particular regions of interest or to be avoided.”)).
	As to 1-20nM target-specific primer concentration, PINTER suggests as much, and provides motivation to optimize according to the application.  PINTER teaches 
[t]o apply targeted amplification in a multiplexed format, specific primer concentrations were reduced 5 fold (from 200 nM to 40 nM) without significant loss of enrichment of individual sites (FIG. 38B). This primer concentration reduction allows for the combination of 45 specific primers and universal CIO primer to maintain total primer concentrations within reaction tolerances [2 uM]

(para. 0400).  Figure 38B shows that primer concentration of 10 nM also worked well.  Accordingly, the holding in Aller is pertinent here:
[n]ormally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are termed ‘critical’ ranges, and the applicant has the burden of proving such criticality. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

In re Aller, 220 F.2d 454, at 456 (CCAP 1955) (emphases added) (citations omitted).  
Thus, PINTER provides motivation and reasonable expectation of success to optimize result-effective variable of cfDNA target-specific primer concentration to less than 20 nM.
PINTER also teaches multiplex nested amplification of cfDNA (paras. 0062, 0088) using universal primer and target-specific primer (Fig. 36, Example 18).  The target nucleic acids are SNPs (paras. 0102, 0374).
As to claim 13, PINTER teaches blood or plasma (para. 0088).
As to claim 2, PINTER teaches 50 or more loci (paras. 0160, 0218).
	In sum, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to apply familiar multiplexed nested preamplification enrichment steps designed for cfDNA to ctDNA (a familiar type of cfDNA) as suggested by MAY with a reasonable expectation of success. 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637